Case: 18-10143      Document: 00514830006         Page: 1    Date Filed: 02/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                      No. 18-10143                           FILED
                                                                      February 11, 2019
                                                                        Lyle W. Cayce
ELIAS RANGEL,                                                                Clerk

                                                 Plaintiff-Appellant

v.

LUBBOCK COUNTY DETENTION CENTER; RAE BROCKMAN, Programs
Lubbock County Detention Center; LUBBOCK COUNTY DETENTION
CENTER MEDICAL DEPARTMENT; LUBBOCK COUNTY DETENTION
CENTER INTAKE; I.A. JUDGE MELISSA JO MCNAMARA; LAUREN NLN,
Lubbock County Detention Center/Programs Counselor ,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:17-CV-135


Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Elias Rangel, Lubbock County, Texas, prisoner # 96210, filed a pro se, in
forma pauperis (IFP), 42 U.S.C. § 1983 action against the Lubbock County
Detention Center (LCDC), several LCDC employees, and Judge Melissa
McNamara. The district court dismissed the complaint pursuant to 28 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10143     Document: 00514830006      Page: 2    Date Filed: 02/11/2019


                                  No. 18-10143

§§ 1915(e)(2)(B) and 1915A(b) because it failed to present a cognizable claim.
Rangel’s IFP motion is a challenge to the district court’s certification that his
appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997).
      In his IFP motion, Rangel repeats his assertion that he was not booked
into the LCDC or arraigned in a timely manner. He also argues that Rae
Brockman and the LCDC medical staff violated his rights by placing him on a
waiting list for drug treatment and not resolving his complaints about it to his
satisfaction. All claims, other than the two specified, are considered abandoned
because Rangel’s failure to identify any error in the district court’s analysis
constitutes a failure to brief. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      With respect to the remaining claims, Rangel has not shown that he will
present a nonfrivolous issue on appeal. See Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983). Accordingly, we deny his motion for leave to proceed IFP and
dismiss the appeal as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR.
R. 42.2. We also deny Rangel’s motion for the appointment of counsel.
      The dismissal of the instant appeal as frivolous counts as a strike under
28 U.S.C. § 1915(g), as does the district court’s dismissal of the civil action. See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Rangel has
accrued two strikes, and he is hereby warned that if accumulates three strikes
under § 1915(g) he will be barred from proceeding IFP in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; MOTION FOR THE APPOINTMENT OF
COUNSEL DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION
WARNING ISSUED.



                                         2